        Case 21-21122 Document 13 Filed in TXSB on 05/03/21 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

IN RE:                                       §        CASE NO. 21-21122
GAINCO, INC.,                                §
                                             §        CHAPTER 11 PROCEEDING
       Debtor                                §        SUBCHAPTER V

                   NOTICE OF EMERGENCY FIRST DAY HEARINGS

       PLEASE TAKE NOTICE that, as set forth in the motions described below and that you
should have previously received, emergency hearings on the following motions:
1.     [4] Debtor’s Emergency Motion for an Order (I) Authorizing Maintenance of Existing
Bank Accounts and (II) Waiving Certain U.S. Trustee Requirements;
2.     [5] Debtor’s Emergency Motion to Establish Notice Procedures and to Limit Notice;
3.     [6] Debtor’s Emergency Motion for Order Under 11 U.S.C. §§ 105(A) and 366 (i)
Prohibiting Utility Companies from Altering or Discontinuing Service on Account of Prepetition
Invoices, (ii) Approving Deposit as Adequate Assurance of Payment, (iii) Establishing Procedures
for Resolving Requests by Utility Companies for Additional Assurance of Payment, and (iv)
Scheduling a Hearing to Consider Additional Adequate Assurance of Payment Requests;
4.     [7] Emergency Motion to Assume Executory Contract with Corporate Solutions Pursuant
to 11 U.S.C. § 365;
5.     [8] Debtor’s Emergency Motion Seeking Entry of Interim and Final Orders Authorizing
the Debtor to Pay Prepetition Claims of Critical Vendors; and
6.     [9] Emergency Motion for Interim and Final Order Authorizing Gainco. Inc. to Use Cash
Collateral, if any, Pursuant to 11 U.S.C. § 363
have been scheduled for May 4th, 2021, at 12:00 p.m. (central time) in the Bankruptcy
Courtroom, 1133 N. Shoreline Blvd., Corpus Christi, TX 78401.
       It is anticipated that all persons will appear telephonically and also may appear via
video at this hearing. Audio communication will be by use of the court’s regular dial-in
number. The dial-in number is +1 (832) 917-1510. you will be responsible for your own long-
distance charges. you will be asked to key in the conference room number. Judge Jones’
Conference Room Number is 205691.

                                                  1
        Case 21-21122 Document 13 Filed in TXSB on 05/03/21 Page 2 of 2




       Parties may participate in electronic hearings by use of an internet connection. Video
participation is available via GoToMeeting. To use GoToMeeting, the court recommends
that you download the free GoToMeeting application prior to the hearing. If a browser
connection is used, chrome is generally recommended. A mobile version of the application is
also available. The meeting code is “judgejones”. You may also connect directly by clicking
the link on Judge Jones’ home page on the Southern District Of Texas website. Once
connected, click the settings icon in the upper right corner and enter your name under the
personal information setting.
No further notice of these emergency hearings shall be sent.
Respectfully submitted on May 3rd, 2021.

                                             LAW OFFICES OF WILLIAM B. KINGMAN, P.C.
                                             3511 Broadway
                                             San Antonio, Texas 78209
                                             Telephone: (210) 829-1199
                                             Facsimile: (210) 821-1114
                                             Email: bkingman@kingmanlaw.com

                                             By: /s/ William B. Kingman
                                             William B. Kingman, State Bar No. 11476200
                                             PROPOSED COUNSEL FOR DEBTOR

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing document was
served via the Court’s ECF System and/or via U.S. First Class Mail, postage paid, on May 3rd,
2021, to the parties on the attached creditor matrix and to all parties that have requested ECF
notifications in this matter.

                                              /s/ William B. Kingman
                                             William B. Kingman




                                                2
